                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


UNITED STATES OF AMERICA                                                         PLAINTIFF

v.                                    NO. 4:19-cr-00553-JM-01

RODOLFO REYES-VEGA                                                               DEFENDANT
    a/k/a Nicholas Navarro-Sierra

                                           ORDER

       The government has filed a motion to dismiss indictment in this matter without prejudice.

The motion is GRANTED. Document #19. The indictment is hereby dismissed without prejudice

as to defendant Rodolfo Reyes-Vega.

       IT IS SO ORDERED this 26th day of November, 2019.



                                                   _________________________________
                                                   JAMES M. MOODY JR.
                                                   UNITED STATES DISTRICT JUDGE
